EXHIBIT 99.1 Combining Darling with Griffin creates America’s largest independent renderer and recycler serving the nation’s food industry Key considerations: National platform with scale Diversified base of raw material supply Entrenched customer relationships Insulation from commodity price fluctuations through raw material pricing formulas Global distribution of finished products High free cash flow generation Strong balance sheet Experienced management team Key Highlights 2 National Platform with Scale Largest independent rendering provider with operations nationwide Breadth to service national accounts Diverse mix of beef, pork and poultry raw materials and the largest recycler of bakery waste Pricing formulas insulate from commodity price fluctuations Diversified Base of Material Inputs Permits by local governments to operate each plant Comply with complex food safety regulations Regulatory Compliance and Permitting Both Darling and Griffin senior management have an average of more than 25 years of industry experience Experienced Management Team Created value-added feed formulations that improve digestibility and caloric content Implementing next- generation green diesel technology to open a new market for fats and oils Culture of Innovation Average length of top ten supply relationships is 24+ years Processing plants generally within 100 miles of supplier facilities Long-term Relationships with Raw Material Suppliers Competitive Strengths 3 The only independent recycling/rendering company with a national footprint —Network of 45 processing facilities from coast to coast Darling’s National Platform 4 Darling 2009 Diversifies into Poultry and Bakery Diversification of raw material supply, providing Darling with greater exposure to poultry —Griffin is one of the three largest non-captive US processors of poultry by-products —Reduces Darling’s reliance on beef as their #1 raw material source —Poultry consumption growth outpaces other protein consumption Entry into bakery recycling business —Griffin is the largest US producer of bakery by-products —High margin due to lower processing requirement and high caloric content of finished product Complementary footprint resulting in increased scale andbroader geographic presence —Fills in Darling’s footprint in the southeast United States —Greater customer diversification —Provides entry into new products and premium feed formulations —Scale arbitrage on fat and grease volume Improves feedstock sourcing alternatives for Valero renewable fuels JV —Poultry fat works well to Louisiana —Doubles feedstock available in the eastern region Operating cost synergy and revenue enhancement potential —Formulation and branding opportunities —Overhead reductions Poultry 11% Cooking oil 12% Beef/Pork 77% Poultry 47% Cooking oil 11% Bakery 32% Beef/Pork 10% Poultry 29% Cooking oil 11% Bakery 21% Beef/Pork 40% Strategic rationale Griffin 2009 Pro Forma 2009 Acquisition Rationale 5 6 Griffin Industries Business Model Commodity Products (<45% of 2009 Sales) Griffin Premium, Value - Added, or Branded Products (>55% of 2009 Sales) Raw Materials Poultry By - Products Beef & Pork By - Products Spent Cooking Oil Bakery & Snack Food Waste Bakery Feed Yellow Grease, Tallow, Poultry Grease, Feed Fats Meat & Bone Meal, Poultry Meal, Feather Meal, Blood Meal Griffin’s premium, branded organic fertilizer Unique service program that allows small feed mills and large farms to purchase fats and other feed additives direct from Griffin Griffin’s clean - burning biodiesel produced from rendered animal by- products and recycled cooking oil Griffin’s premium poultry meal processed at lower temperatures to increase digestibility and palatability Griffin’s branded high quality animal protein designed for dairy cows Griffin’s high quality pet - food additive made from chicken by-products Griffin’s branded grease product that can be burned for fuel Griffin’s high energy content animal feed additive Poultry 47% Bakery 32 % Cookie® Meal Flash Dried Poultry Meal Pet - Grade Poultry Meal Beef & Pork 10% Spent Cooking Oil 11% Griffin Industries Overview 7 100% of rendering business under formula pricing 100% of bakery business under formula pricing Over 60% of restaurant cooking oil customers under formula pricing agreements Contracts typically 3-5 years Griffin Procurement and Risk Management 8 Griffin Industries Premium Products Strategic focus on premium and value-added products Griffin is able to drive premium pricing through differentiated and value-added products (As a % of total sales) +65% +70% +75% Commodity Feed Grade Poultry Meal Griffin Pet - Grade Poultry Meal Griffin Poultry Meal (Flash Dried) Griffin Low Ash Poultry Meal Expanded premium, value-added and branded sales from 25% in 2005 to 57% in 2009 Enhanced nutritional content, consistency and customization drives premium pricing Processing capacity and proprietary equipment and methods allow Griffin to focus on raw material segregation which facilitates the production of specialized, custom blends Premium products pricing relative to commodity meals Expansion of premium, value-added and branded sales 25% 57% Value-added products sell for a significant premium to commodity products 9 Griffin’s Operating Divisions Operating segment overview 2009 sales mix by segment2 Rendering 59% 1Restaurant cooking oil raw material volumes are divided between the Rendering (92%) and Bakery Feeds (8%) divisions 2 Other includes Hides & Skins (2%), Fertilizer (1%), and Biodiesel (1%) Export 9% Other 5% Bakery 26% Rendering Bakery Feeds Hides & Skins Export Fertilizer Biodiesel Jay Gee Year Established Processing Facilities 12 facilities 9 facilities 2 facilities 1 facility 1 facility 1 facility 2 facilities Transfer Stations 24 3 N/A N/A N/A N/A N/A Raw Material Processing and Production & Sale of Finished Goods Production & Sale of Finished Goods Support Bakery 32% Spent Cooking Oil 11% Beef/Pork 10% Poultry 47% 2009 raw materials mix1 10 Fills in the U.S. Southeast Footprint Griffin Industries Darling International Darling and Griffin locations Griffin locations only Darling locations only 11 Similar Size Companies 12 Griffin will operate as a wholly-owned subsidiary of Darling and over time will create synergies through: Routing improvements (Florida, Georgia, Indiana, Ohio in 2011) Implementation of best practices from Darling and Griffin to achieve plant processing efficiencies Scale arbitrage on fat & grease volume for green diesel opportunity Expanded footprint to better serve national accounts SG&Areduction opportunities Transaction Synergy Potential 13 Successful Acquisition Integration Track Record July 07 Dec 08 Aug 08 Oct 05 FL, GA KC metro NYC metro GA GA So CA Burrows Industries, Inc. dba Minuteman Pumping Ace Grease Service J&R Rendering, Inc. Southeastern Maintenance & Construction Inc. National By-Products, LLC API Recycling, div of American Proteins Inc. Boca Transport, Inc. Midwest US Sanimax USA June 10 NE, KS Nebraska By-Products Dec 09 Great Lakes Since 2004, Darling has acquired and integrated 9 companies investing a total of $212 million Feb 09 Dec 04 May 06 14 Griffin Enhances Existing Management Team Griffin Name Years at Griffin Robert Griffin President & CEO 37 37 Years in Industry Martin Griffin Chief Operating Officer 30 30 Anthony Griffin Chief Financial Officer 17 17 Thomas Griffin Senior Vice President 31 31 William Reagor President of Bakery Division 17 17 Rick Elrod Executive Vice President 26 26 Darling Name Years at Darling Randy Stuewe Chairman & CEO 8 27 Years in Industry John Muse EVP & CFO 13 40 John Sterling EVP, Secretary & GC 3 13 Michael Rath, EVP Commodities & Risk Management 2 24 Neil Katchen EVP, Operations 40 40 Dr. Ross Hamilton VP Technology & Government Affairs 14 14 15 Transaction Overview Transaction Overview Transaction Overview Target & Purchase Price Griffin Industries (“Target”) One of the largest independent providers of value-added rendering, bakery feed and cooking oil recycling services $840mm purchase price Capital Structure $325mm Revolver due 2015 $300mm Term Loan B due 2016 $250mm High Yield Bond due 2018 $100mm Equity to Target Acquisition Rationale Diversification of raw material supply Entry into bakery recycling business Complementary footprint in the southeast Projected Closing Week of December 13th 17
